United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1150
Issued: September 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 21, 2014 appellant filed a timely appeal from a March 17, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he was disabled
for work from January 30 to 31, 2014 causally related to his accepted right ankle condition.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the March 17, 2014 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

FACTUAL HISTORY
On July 10, 2013 appellant, then a 53-year-old tractor trailer operator, filed a traumatic
injury claim alleging that he injured his right ankle that day when he slipped on the stairs. He
stopped work and returned to modified duty on July 27, 2013. OWCP accepted appellant’s
claim for right ankle sprain with right ankle instability. Appellant received authorized medical
treatment and physical therapy.
On December 20, 2013 appellant underwent authorized right ankle arthroscopy surgery.
He stopped work again and received disability compensation. On January 2, 2014 appellant
returned to full-time modified duty as a mail clerk. His duties included casing and wasting mail
for eight hours a day. The physical requirements of appellant’s job included sedentary work and
no driving.
Appellant continued to receive authorized medical treatment and physical therapy.
In a January 22, 2014 magnetic resonance imaging (MRI) scan report of the right ankle,
Dr. Scott Wiedenmann, a Board-certified diagnostic radiologist, reported effusions of the ankle
joint and subtalar joint without any additional internal derangement and tendinosis of the
Achilles and plantar fascia tendons without tear.
In a January 27, 2014 report, Dr. Gregory Solis, a Board-certified orthopedic surgeon,
related appellant’s complaints of right ankle pain and underwent right ankle surgery on
December 20, 2013. He reviewed appellant’s history and noted no changes. Dr. Solis stated that
he did not expect appellant to be 100 percent by this point but that most people at five weeks
postsurgery would be markedly better. He reported that appellant could resume working with
restrictions of minimal standing and walking and pushing, pulling and lifting up to 10 pounds.
In a January 27, 2014 work capacity evaluation, Dr. Solis noted appellant’s diagnosis of
right ankle sprain. He advised that appellant was not capable of performing his usual job but was
able to work full time with restrictions of standing, pushing, pulling and lifting up to four hours;
walking and climbing up to three hours; bending, stooping and kneeling up to two hours; and
squatting up to one hour.
On February 4, 2014 appellant filed a Form CA7 requesting disability compensation for
the period January 30 to 31, 2014. The employing establishment noted that it did not certify the
time and that there was no medical evidence to support appellant’s absence.
In a February 5, 2014 letter, Josephine Perron, a human resource management specialist
at the employing establishment, controverted appellant’s claim. She related that appellant stated
that he was out of work due to “pain” and reported that there was no medical documentation
which took him off work for the dates claimed.
By letter dated February 7, 2014, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim for disability compensation. It requested that he submit a
narrative medical report, with objective findings, which demonstrated that he was unable to work
for the period January 30 to 31, 2014 as a result of his accepted right ankle condition.
In a February 11, 2014 return to work note, Dr. Solis listed that appellant was unable to
work from January 30 to 31, 2014.
2

In a February 12, 2014 letter, Ms. Perron noted that appellant took off work from
January 30 to 31, 2014 stating that he was in too much pain to work. She advised appellant that
his medical restrictions reflected that he could work so he could not just take off and get paid by
OWCP. Ms. Perron contended that appellant failed to provide sufficient medical evidence
explaining why he was unable to work from January 30 to 31, 2014.
In a February 24, 2014 report, Dr. Solis related appellant’s complaints of right ankle pain
and that appellant informed him that he was getting better gradually improving. He stated that
appellant was working with restrictions and was concerned that climbing in and out of trucks
would aggravate his condition. Dr. Solis reviewed his history and noted no changes. He opined
that appellant should be improving postsurgery and that the intermittent activities he was
performing at work should not cause any significant problems. Dr. Solis stated that he would not
be able to put appellant on any more work restrictions since he expected the surgery itself to be
completely healed. The physician reported that appellant was at the point where he was not
going to do any harm to his ankle getting back to regular duties. Dr. Solis noted that he would
keep appellant on his current work restrictions of no loading and unloading. He recommended
more physical therapy and a follow-up examination in four weeks.
Appellant also submitted various hospital discharge and surgery reports dated
December 20, 2013.
In a decision dated March 17, 2014, OWCP denied appellant’s disability compensation
claim. It found that the medical evidence failed to establish that he was unable to work for the
period January 30 to 31, 2014.
LEGAL PRECEDENT
An employee seeking benefits under FECA bears the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence. The term disability as used
in FECA means the incapacity because of an employment injury to earn the wages that the
employee was receiving at the time of injury.3 Whether a particular injury causes an employee
to become disabled for work and the duration of that disability are medical issues that must be
proved by a preponderance of reliable, probative and substantial medical opinion evidence.4
OWCP’s procedure manual discusses the evidence necessary if recurrent disability for
work is alleged within 90 days of return to duty. It is noted that the focus is on disability rather
than causal relationship of the accepted condition to the work injury. The procedure manual
states:
“The claims examiner should ask the claimant to submit a narrative statement
from the attending physician which describes the duties which the employee
cannot perform, and the demonstrated objective medical findings that form the
basis for renewed disability for work.”5
3

Paul E. Thams, 56 ECAB 503 (2005).

4

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

5

Federal (FECA) Procedure Manual, Part 2 -- Recurrences, Chapter 2.1500.5 (June 2013).

3

The Board has held that if recurrent disability for work is claimed within 90 days or less
from the first return to duty, the attending physician should describe the duties which the
employee cannot perform and the demonstrated objective medical findings that form the basis
for the renewed disability for work.6 The Board will not require OWCP to pay compensation for
disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.7
ANALYSIS
OWCP accepted that appellant sustained a right ankle sprain as a result of a July 10, 2013
employment injury and underwent surgery. Appellant stopped work and returned to modified
duty on January 2, 2014. On February 4, 2014 he filed a claim for disability compensation from
January 30 to 31, 2014. In a decision dated March 17, 2014, OWCP denied appellant’s claim for
disability compensation from January 30 to 31, 2014. The Board finds that appellant did not
meet his burden of proof to establish that he was disabled from work from January 30 to 31,
2014 as a result of his accepted right ankle condition.
Appellant submitted various reports by Dr. Solis. In a January 27, 2014 report, Dr. Solis
noted appellant’s complaints of right ankle pain and accurately described appellant’s history of
injury. He stated that most people at five weeks postsurgery would be markedly better than
appellant. Dr. Solis authorized appellant to work full time with restrictions of standing, pushing,
pulling and lifting up to four hours; walking and climbing up to three hours; bending, stooping
and kneeling up to two hours and squatting up to one hour. These restrictions would allow
appellant to continue the sedentary modified position that he had performed since
January 2, 2014.
In a February 11, 2014 return to work note, Dr. Solis listed that appellant was unable to
work from January 30 to 31, 2014. The Board notes that although Dr. Solis listed dates for
appellant’s period of disability, he provided no opinion on the cause of appellant’s inability to
work. It is unclear as to whether appellant’s inability to work was related to his accepted right
ankle condition. Furthermore, Dr. Solis provided no evidence of objective findings to
substantiate appellant’s inability to work on the days in question. Appellant was properly
notified by OWCP’s letter of February 7, 2014 that he would have to submit medical evidence
which contained objective medical findings and explained why he was unable to work on the
dates in question.
The additional January 22, 2014 diagnostic report by Dr. Wiedenmann is also insufficient
to establish appellant’s disability compensation claim as he failed to mention any period of
disability or explain, based on medical rationale, how appellant’s alleged inability to work from
January 30 to 31, 2014 resulted from his accepted right ankle condition.
On appeal, appellant states that, after he went to therapy on January 29, 2014, his right
foot was swollen and he was unable to walk or drive for the next two days. The record before
the Board however does not reflect that he submitted medical evidence to demonstrate that his
6

R.C., Docket No. 14-201 (issued May 8, 2014).

7

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

4

physical therapy prevented him from performing his modified-duty job from January 30
to 31, 2014. Appellant has not provided sufficient medical opinion explaining how objective
medical physical findings support his disability. The Board finds that OWCP properly denied
his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he was entitled to compensation
for disability for the period January 30 to 31, 2014.
ORDER
IT IS HEREBY ORDERED THAT the March 17, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 15, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

